SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office
of the Clerk for the convenience of the reader. It has been neither reviewed nor
approved by the Court and may not summarize all portions of the opinion.

                   Aleice Jeter v. Sam’s Club (A-2-21) (085880)

Argued January 3, 2022 -- Decided March 17, 2022

SOLOMON, J., writing for the Court.

       Under the “mode of operation” rule, plaintiffs who bring premises liability
claims against businesses that employ self-service models do not need to show that
the business owner had actual or constructive knowledge of a dangerous condition to
establish negligence. See Prioleau v. Ky. Fried Chicken, 223 N.J. 245, 248 (2015).
In this appeal, the Court considers whether the rule applies to the sale of grapes in
closed clamshell containers.

       Plaintiff Aleice Jeter filed a negligence claim against Sam’s Club after
sustaining injuries when she slipped on one or more grapes. Plaintiff stated that she
fell while walking away from the checkout area, “halfway past” the fruit and
vegetable aisle. Sam’s Club asserted several defenses, including lack of actual or
constructive notice of the hazardous condition -- loose grapes on the floor.

       One day before trial was set to begin, Sam’s Club filed a motion in limine to
bar plaintiff from requesting a mode of operation jury instruction. Sam’s Club
argued that the mode of operation rule did not apply because the store sold grapes in
closed, sealed packages to avoid unsafe conditions caused by loose grapes. It
asserted that its liability for any unsafe condition caused by customers negligently
opening the packages of grapes required actual or constructive notice of the
condition and could not be imputed to the store through the mode of operation rule.

       Plaintiff argued that whether the rule should apply was a question for the jury
because the store knew customers were negligently opening the packages of grapes.
She added that the mode of operation rule was created specifically to deal with
instances of customer negligence and that the “packages pop open all the time.”

      The trial court, after acknowledging that no party had moved for summary
judgment, sua sponte conducted an N.J.R.E. 104(a) hearing to determine whether the
mode of operation rule applied and, if not, whether plaintiff could provide some
evidence of actual or constructive notice. At the hearing, the judge heard testimony
from plaintiff and from the Assistant Store Manager for Sam’s Club, who revealed

                                          1
Sam’s Club knew that, on occasion, its customers opened the grape containers, but
who indicated that practice was viewed as tampering and was “frowned upon.”

       The court agreed with Sam’s Club that the mode of operation rule did not
apply, then proceeded to analyze the case under traditional negligence principles that
require actual or constructive notice of the dangerous condition -- grapes on the
floor. Finding that there was no evidence as to “how long this particular grape [was]
on the floor,” the court held that plaintiff failed to meet her burden of proving actual
or constructive notice and dismissed the case with prejudice.

       Plaintiff appealed, arguing that the mode of operation rule applied and that,
even if it did not apply here, Sam’s Club had constructive notice of the dangerous
condition -- grapes on the floor. The Appellate Division affirmed, and the Court
granted plaintiff’s petition for certification, which asserted only the applicability of
the mode of operation rule. 248 N.J. 242 (2021).

HELD: The mode of operation rule does not apply to the sale of grapes in closed
clamshell containers. Selling grapes in this manner does not create a reasonably
foreseeable risk that grapes will fall to the ground in the process of ordinary
customer handling. The Court stresses that dispositive motions should not be made
or decided on the eve of trial, without providing the parties with a reasonable
opportunity to present their cases through testimony and argument.

1. The procedure followed by the trial court in this case is troubling, and the Court
provides guidance to the bench and bar. It was improper for the trial judge to
convert an untimely motion in limine into a motion for summary judgment. A
motion in limine is not a summary judgment motion that happens to be filed on the
eve of trial. When granting a motion will result in the dismissal of a plaintiff’s case,
the motion is subject to -Rule
                            - - 4:46, which states that summary judgment motions
must be made no later than 30 days before trial. Here, the judge should have
decided the motion in limine and postponed trial for at least 30 days to give both
parties time to file briefs with supporting affidavits and certifications. (pp. 12-13)

2. Turning to the legal issue, when an invitee is injured by a dangerous condition on
a business owner’s premises, the owner is liable for such injuries if the owner had
actual or constructive knowledge of the dangerous condition that caused the
accident. Mode of operation is a judicially created rule that relieves a plaintiff of
the burden of proving actual or constructive notice of a dangerous condition in
circumstances in which, as a matter of probability, a dangerous condition is likely to
occur as the result of the nature of the business, the property’s condition, or a
demonstrable pattern of conduct or incidents. The rule was first applied in the
context of food served in open containers or bins. More recently, the Court applied
the rule where a plaintiff slipped and fell on loose grapes near the checkout lanes of
                                            2
a supermarket. Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 561, 566 (2003). In
that case, the grapes were packaged in “open-top, vented plastic bags that permitted
spillage.” Id. at 561. In applying the mode of operation rule in Nisivoccia, the
Court emphasized that a supermarket’s mode of operation “includes the customer’s
necessary handling of goods . . . , an employee’s handling of goods, . . . and the
characteristics of the goods themselves and the way in which they are packaged.”
Id. at 566. Most recently, in Prioleau, the Court reaffirmed that the rule is limited to
the self-service setting, where customers are independently handling merchandise
without the assistance of employees. Id. at 262. The Prioleau Court clarified that
the rule applies wherever “there is a nexus between self-service components of the
defendant’s business and a risk of injury in the area where the accident occurred,”
and whether the injury resulted from employee handling, customer negligence, or the
“inherent qualities of the merchandise itself.” Id. at 262-63. (pp. 14-20)

3. Here, the Court finds that the mode of operation rule does not apply to the sale of
grapes in closed clamshell containers. Sam’s Club is a self-service business, and
there was geographic proximity between plaintiff’s fall and the self-service sale of
grape containers. But Sam’s Club permitted only the self-service sale of pre-
packaged sealed grape containers, not grapes, on the display. The Court finds it
compelling that Sam’s Club elected not to sell grapes in open-top, vented plastic
bags, like those found to create a foreseeable risk of spillage in Nisivoccia, and it
finds no nexus between plaintiff’s fall on grapes and Sam’s Club’s self-service sale
of grape containers. The Court is not persuaded by the argument that Sam’s Club
knew its customers occasionally opened the grape containers in the store because the
clamshell package itself was secure and because customers were not permitted to
open the containers -- doing so was tampering with the product. (pp. 20-23)

      AFFIRMED.

       JUSTICE ALBIN, dissenting, writes that the “mode-of-operation” rule
should apply here because Sam’s Club knew that customers opened grape containers
to taste the goods, and it was reasonably foreseeable that loose grapes would fall to
the floor, endangering unsuspecting customers. Justice Albin states that the burden
of production should have shifted to Sam’s Club to show that it took reasonable
measures, such as checking the aisles, to mitigate foreseeable dangers and avert
preventable accidents. According to Justice Albin, the majority’s approach will lead
to less safe conditions in stores, more accidents, and an increased number of
blameless and uncompensated victims. In Justice Albin’s view, Jeter was entitled to
have a jury decide whether Sam’s Club acted as a “reasonably prudent business.”

CHIEF JUSTICE RABNER and JUSTICES PATTERSON and PIERRE-
LOUIS join in JUSTICE SOLOMON’s opinion. JUSTICE ALBIN filed a
dissent, in which JUDGE FUENTES (temporarily assigned) joins.

                                           3
       SUPREME COURT OF NEW JERSEY
             A-2 September Term 2021
                       085880


                     Aleice Jeter,

                 Plaintiff-Appellant,

                          v.

                     Sam’s Club,

               Defendant-Respondent,

                         and

            Linden Route One Associates,

                     Defendant.

        On certification to the Superior Court,
                  Appellate Division .

       Argued                      Decided
   January 3, 2022              March 17, 2022


John D. Gagnon argued the cause for appellant (Rabb
Hamill, attorneys; John D. Gagnon, of counsel and on the
brief).

Floyd G. Cottrell argued the cause for respondent
(Cottrell Solensky, attorneys; Edward Solensky, Jr., of
counsel and on the brief, and George G. Campion, on the
brief).

Michael J. Epstein argued the cause for amicus curiae
New Jersey Association for Justice (The Epstein Law

                          1
             Firm, attorneys; Michael J. Epstein, of counsel and on the
             brief, and Michael A. Rabasca, on the brief).

             Betsy G. Ramos argued the cause for amicus curiae New
             Jersey Food Council (Capehart & Scatchard, attorneys;
             Betsy G. Ramos, on the brief).


           JUSTICE SOLOMON delivered the opinion of the Court.


      Under the “mode of operation” rule, plaintiffs who bring premises

liability claims against businesses that employ self-service models do not need

to show that the business owner had actual or constructive knowledge of a

dangerous condition to establish negligence. See Prioleau v. Ky. Fried

Chicken, 223 N.J. 245, 248 (2015). In this appeal, the Court considers

whether the rule applies to the sale of grapes in closed clamshell containers.

      Plaintiff Aleice Jeter brought suit against Sam’s Club after sustaining

injuries when she slipped on one or more grapes in the Linden, New Jersey

store. At Sam’s Club, grapes are sold in closed clamshell containers secured

with tape; accordingly, Sam’s Club filed a motion in limine on the eve of trial

to bar plaintiff from requesting a mode of operation jury instruction.

      The trial court conducted an N.J.R.E. 104(a) hearing and determined that

the mode of operation rule did not apply. It reasoned that because Sam’s Club

“elected to sell grapes, not loosely, but in containers, that will certainly be less

of a danger.”

                                         2
      The court then analyzed the case under traditional negligence principles.

After that sua sponte review, the court concluded there was no evidence to

support actual or constructive knowledge of the alleged dangerous condition.

The court therefore dismissed the case, even though Sam’s Club had not filed a

motion for summary judgment. The Appellate Division affirmed the trial

court’s judgment.

      We agree with the trial and appellate courts that the mode of operation

rule does not apply to the sale of grapes in closed clamshell containers.

Selling grapes in this manner does not create a reasonably foreseeable risk that

grapes will fall to the ground in the process of ordinary customer handling.

      We stress, however, that the procedure followed by the trial court is

troubling and should not be repeated. Dispositive motions should not be made

or decided on the eve of trial, without providing the parties with a reasonable

opportunity to present their cases through testimony and argument. The trial

court should not have reached the merits of plaintiff’s traditional negligence

claim on its own and without giving the parties any further opportunity to

present evidence in support of their positions.

      Before this Court, plaintiff has abandoned the argument that Sam’s Club

had actual or constructive notice of the dangerous condition and relies solely

on the availability of the mode of operation rule. Thus, in light of our

                                        3
determination that the rule does not apply, no issues remain to be addressed.

We therefore affirm the judgment of the Appellate Division.

                                        I.

                                        A.

      The trial court record reveals that in the spring of 2017, plaintiff slipped

and fell on a grape or grapes in the “main aisle” of a Sam’s Club wholesale

store in Linden. According to plaintiff, while walking away from the checkout

area after realizing she forgot an item, she slipped and fell “halfway past” the

fruit and vegetable aisle. After the fall, plaintiff found grapes stuck to her

shoe. Brian Crumm, the Assistant Store Manager at the time, approached

plaintiff, who explained what happened. An ambulance then took plaintiff to

the hospital. The incident was captured on a video surveillance camera in the

store, and Crumm documented the details of his interaction with plaintiff in a

customer statement report.

      In October 2017, plaintiff filed a negligence complaint against Sam’s

Club. In its answer, Sam’s Club asserted several defenses, including lack of

actual or constructive notice of the hazardous condition -- loose grapes on the

floor. One day before trial was set to begin, Sam’s Club filed a motion in

limine to bar plaintiff from requesting a mode of operation jury instruction.




                                         4
      In support of its motion to bar the instruction, Sam’s Club argued that

the mode of operation rule did not apply because the store sold grapes in

closed, sealed packages to avoid unsafe conditions caused by loose grapes. It

asserted that its liability for any unsafe condition caused by customers

negligently opening the packages of grapes required actual or constructive

notice of the condition and could not be imputed to the store through the mode

of operation rule.

      In opposition, plaintiff argued that whether the mode of operation rule

applied was a question for the jury because the store knew customers were

negligently opening the packages of grapes. She added that the mode of

operation rule was created specifically to deal with instances of customer

negligence. She also argued that the “packages pop open all the time,” are

“stacked all over each other,” and differ from “toothpaste or something

wrapped in cellophane . . . where it would be very exceptional that any of it

would get [out] of it.”

      The trial court, after acknowledging that no party had moved for

summary judgment, sua sponte conducted a N.J.R.E. 104(a) hearing to

determine whether the mode of operation rule applied and, if not, whether

plaintiff could provide some evidence of actual or constructive notice. At the




                                        5
hearing, the judge heard telephonic testimony from Crumm, and in-person

testimony from plaintiff.

      Both Crumm and plaintiff testified that the Linden Sam’s Club sold

grapes in plastic “clamshell” containers that clipped shut and were secured by

tape. Crumm added that this was the only way the store sold grapes. 1 He

further explained that the grapes were delivered to the store from a distribution

center in Pennsylvania that pre-packaged the grapes in these closed and taped

containers. Crumm also said that the containers were transparent so that

customers could see the grapes before buying them, and the grapes were

“boxed in a way that’s meant to be easily opened and closed repeatedly” after

purchase by customers.

      Plaintiff testified that during her monthly trips to Sam’s Club, she had

observed loose grapes not in their containers “several times.” She also

testified that she observed other customers opening the taped clamshell

packages in the store to taste grapes “[p]lenty of times,” although during an

earlier deposition she admitted that she had never observed produce or other

items on the floor at the Linden Sam’s Club.



1
  Another common way grapes are sold is in “open-top, vented plastic bags.”
Nisivoccia v. Glass Gardens, 175 N.J. 559, 561 (2003). This Court has held
that grapes sold in this manner create a foreseeable risk of spillage and
therefore the mode of operation rule applies. Id. at 565.
                                        6
      During cross-examination by plaintiff’s attorney, Crumm revealed that

Sam’s Club’s knew that, on occasion, its customers opened the grape

containers:

              Q: [Y]ou agree with me it’s not uncommon for
              customers to open the grapes and taste one or two of the
              grapes to see if they’re good before they buy them?

              A: I mean, it was always sealed shut with the tape so,
              I mean, you could tell if a customer had opened up the
              package in the store. You could definitely tell . . . that
              the package has been tampered with.

              Q: Sure. And that . . . it wasn’t uncommon for
              customers to do that. Is that fair?

              A: I would say yes. Customers did do that. I know we
              frowned upon it . . . at the store.

              Q: Okay. But you know the customers were doing it.
              People are tasting the grapes before they buy them. Is
              that fair?

              A: I would guarantee people who did it. Yeah.

      The trial judge examined a clamshell grape container in the courtroom

and concluded that “the grapes at this store were not sold in loose form ,” but

rather “were sold in a self-contained . . . plastic package . . . [that] actually has

a locking mechanism in it.” The court was thus “persuaded” that the mode of

operation rule did not apply because the store “elected to sell grapes, not

loosely, but in containers, that will certainly be less of a danger.” The court

therefore agreed with Sam’s Club and concluded that the mode of operation
                                          7
rule did not apply to the sale of grapes in closed, taped, clamshell containers

despite the store’s knowledge that customers opened them from time to time.

      The court then proceeded to analyze the case under traditional

negligence principles that require actual or constructive notice of the

dangerous condition -- grapes on the floor. Plaintiff admitted she had no

evidence of actual notice but argued there was constructive notice because

there was “no evidence to establish when the floors were inspected [and] how

long that grape had been there.” Sam’s Club argued that plaintiff failed to

meet her burden to show constructive notice by relying only on a lack of

evidence presented by the store. The court agreed, finding that there was no

evidence as to “how long this particular grape [was] on the floor.” The court

therefore held that plaintiff failed to meet her burden of proving actual or

constructive notice. The judge concluded the N.J.R.E. 104(a) hearing by

stating, “I find there’s no legitimate facts in dispute with respect to the actual

or constructive notice, and I’ve already ruled that I cannot give the benefit of

the mode of operation charge. So, for those reasons, unfortunately th is case is

dismissed.”

      The court then entered an order dismissing the case with prejudice,

noting that there was “no basis to proceed.” Plaintiff later filed a motion for

reconsideration, which the trial court denied.

                                         8
                                          B.

      Plaintiff appealed, and the Appellate Division affirmed the trial court’s

dismissal, holding that plaintiff failed to satisfy all three elements of the mode

of operation rule. The court found that the first two elements were met, as it

was “undisputed that defendant operated a self-service business” and the

location of plaintiff’s fall bore a relationship to the self-service component of

the store. However, the Appellate Division found that the record “fail[ed] to

establish a nexus between the dangerous condition and defendant’s mode of

operation” -- the rule’s third element.

      Citing Prioleau, 223 N.J. at 262, the Appellate Division found that

Sam’s Club’s knowledge that customers sometimes opened the clamshell

containers was insufficient to satisfy the third element, because the rule only

applies when a business “permits” customers to handle the products

themselves -- the grapes in this case. Because Sam’s Club “frowned upon”

customers “tamper[ing]” with the containers by opening them, the court found

this case distinguishable from cases in this state applying the rule where the

business required that customers handle the product.

      As she did before the trial court, plaintiff argued before the Appellate

Division that even if the mode of operation rule did not apply here, Sam’s

Club had constructive notice of the dangerous condition -- grapes on the floor.

                                          9
The Appellate Division disagreed, finding that plaintiff provided “no evidence

about how long grapes were there, such as eyewitnesses or any aged

characteristics of the grapes, to indicate the amount of time defendant had to

discover and remedy the situation.”

      Although plaintiff did not challenge the procedural posture of the case at

the time of dismissal, the court explained that dismissal on the merits

following a motion in limine is typically improper but noted that trial courts

have broad authority to enter judgment if no issues of fact or law remain. The

Appellate Division added that, because plaintiff fully participated in the

N.J.R.E. 104(a) hearing, her due process rights were not violated.

      We granted plaintiff’s petition for certification, which asserted only the

applicability of the mode of operation rule. 248 N.J. 242 (2021). We then

granted leave to appear as amici curiae to the New Jersey Association for

Justice (NJAJ) and the New Jersey Food Council (NJFC).

                                       II.

      Plaintiff asks this Court to reverse the Appellate Division and apply the

mode of operation rule to the facts of this case. She claims that a jury

instruction on the mode of operation rule should have been given; the jury

should have been allowed to determine if the rule applied to the sale of grapes

in clamshell containers; and, if the jury determined that the rule applied,

                                       10
whether Sam’s Club discharged its duty under the rule. She asserts that there

is more than sufficient evidence to support a factual finding of a reasonable

nexus between the sale of grapes by Sam’s Club and the loose grapes on the

floor which caused her fall, pointing to evidence that Sam’s Club knew

customers were opening the grape containers as support for applying the rule

because customer negligence is “precisely what the rule is intended to guard

against.”

      The NJAJ echoes plaintiff’s arguments and adds that the Appellate

Division’s decision “effectively shifts the risk of self-service to customers who

have no ability or right to control commercial premises and erodes the high

duty of care business proprietors owe to their patrons.”

      Sam’s Club and the NJFC urge this Court not to extend the mode of

operation rule to products sold in closed, sealed containers that are not

intended to be opened in store. Sam’s Club argues that, under the third mode

of operation element -- a reasonable factual nexus between the self-service

activity and the dangerous condition that caused plaintiff’s injury -- there is no

clear connection between the way the store sold grapes and plaintiff’s accident.

Sam’s Club further asserts that applying the rule simply because “Sam’s Club

did not make it impossible for customers to open sealed containers” would

“usher in a seismic shift in the law of premises liability since customers can

                                        11
always open products on store shelves that are packaged in paper, cardboard,

glass, or plastic.”

                                        III.

      Before turning to the substantive legal issue in this case, we provide

guidance to the bench and bar regarding the procedure followed here.

Although the parties to this appeal do not question the procedure followed by

the trial court -- sua sponte dismissal following an N.J.R.E. 104(a) hearing on

a motion in limine -- it was improper for the trial judge to convert an untimely

motion in limine into a motion for summary judgment.

      The New Jersey Court Rules define a motion in limine “as an application

returnable at trial for a ruling regarding the conduct of the trial, including

admissibility of evidence, which motion, if granted, would not have a

dispositive impact on a litigant’s case.” R. 4:25-8(a)(1) (emphasis added);

accord Seoung Ouk Cho v. Trinitas Reg’l Med. Ctr., 443 N.J. Super. 461, 470

(App. Div. 2015) (“[I]t is anticipated that, as a general rule, a motion in limine

will not have a dispositive impact on a litigant’s entire case.”). Parties must

exchange information about motions in limine “intended to be made at the

commencement of trial” seven days before the initial trial date. Pressler &

Verniero, Current N.J. Court Rules, Appendix XXIII to R. 4:25-7(b) (2021).




                                        12
      A motion in limine “is not a summary judgment motion that happens to

be filed on the eve of trial. When granting a motion will result in the dismissal

of a plaintiff’s case . . . , the motion is subject to Rule 4:46, the rule that

governs summary judgment motions.” Seoung Ouk Cho, 443 N.J. Super. at

471. Rule 4:46-1 states that “[a]ll motions for summary judgment shall be

returnable no later than 30 days before the scheduled trial date, unless the

court otherwise orders for good cause shown.”

      The procedure followed by the trial court here violated our court rules.

The judge should have decided the motion in limine and postponed trial for a

minimum of thirty days to give both parties time to file briefs with supporting

affidavits and certifications on the question of summary judgment.

                                         IV.

      The sole issue raised by this appeal is whether the mode of operation

rule applies to the sale of grapes in closed clamshell containers. Our review of

that question of law is de novo, and we “accord no ‘special deference’ to the

‘trial court’s interpretation of the law and the legal consequences that flow

from established facts.’” Cherokee LCP Land, LLC v. City of Linden

Planning Bd., 234 N.J. 403, 414-15 (2018) (quoting Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).




                                          13
                                       A.

      Under New Jersey’s general premises liability law, a proprietor owes

“his invitees due care under all the circumstances.” Prioleau, 223 N.J. at 257

(quoting Bozza v. Vornado, Inc., 42 N.J. 355, 359 (1964)). When an invitee is

injured by a dangerous condition on the business owner’s premises, the owner

is liable for such injuries if the owner had actual or constructive knowledge of

the dangerous condition that caused the accident. Ibid. “A defendant has

constructive notice when the condition existed ‘for such a length of time as

reasonably to have resulted in knowledge and correction had the defendant

been reasonably diligent.’” Troupe v. Burlington Coat Factory Warehouse

Corp., 443 N.J. Super. 596, 602 (App. Div. 2016) (quoting Parmenter v. Jarvis

Drug Stores, Inc., 48 N.J. Super. 507, 510 (App. Div. 1957)). “Constructive

notice can be inferred” from eyewitness testimony or from “[t]he

characteristics of the dangerous condition,” which may indicate how long the

condition lasted. Ibid. However, “[t]he mere ‘[e]xistence of an alleged

dangerous condition is not constructive notice of it.’” Arroyo v. Durling

Realty, LLC, 433 N.J. Super. 238, 243 (App. Div. 2013) (second alteration in

original) (quoting Sims v. City of Newark, 244 N.J. Super. 32, 42 (Law Div.

1990)).




                                       14
      Mode of operation is a judicially created rule that alters a plaintiff

invitee’s burden of proof in certain premises liability negligence actions.

Prioleau, 223 N.J. at 258. This Court, guided by equitable considerations, has

found it appropriate to relieve a plaintiff of the burden of proving actual or

constructive notice of a dangerous condition “in circumstances in which, as a

matter of probability, a dangerous condition is likely to occur as the result of

the nature of the business, the property’s condition, or a demonstrable pattern

of conduct or incidents.” Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563

(2003). Thus “[t]he rule gives rise to a rebuttable inference that the defendant

is negligent, and obviates the need for the plaintiff to prove actual or

constructive notice.” Prioleau, 223 N.J. at 258.

                                        B.

      The background and justification of the mode of operation rule informs

our resolution of the issue presented here.

      In 1964, this Court considered a case in which the plaintiff slipped and

fell on a sticky, slimy substance while purchasing a soda at the defendants’

self-service cafeteria. Bozza, 42 N.J. at 358. There, the defendants permitted

customers to carry food and beverage items without lids, tops, or trays f rom

the cafeteria counter to nearby tables. Ibid. This Court held in Bozza that the

plaintiff did not need to prove actual or constructive notice of a dangerous

                                        15
condition because “the nature of defendants’ business and the general

condition of defendants’ premises would permit a jury to infer negligence.”

Id. at 361. We added that the defendant could only negate the inference of

negligence “by submitting evidence of due care.” Id. at 360. Thus, beginning

nearly six decades ago, this Court established a burden-shifting framework for

business invitees to self-service establishments.

      Two years later, this Court applied Bozza’s burden-shifting framework

to the sale of string beans in open bins, and adopted the term “mode of

operation.” Wollerman v. Grand Union Stores, Inc., 47 N.J. 426, 428-29

(1966). We explained that

            [w]hen greens are sold from open bins on a self-service
            basis, there is the likelihood that some will fall or be
            dropped to the floor. If the operator chooses to sell in
            this way, he must do what is reasonably necessary to
            protect the customer from the risk of injury that mode
            of operation is likely to generate; and this whether the
            risk arises from the act of his employee or of someone
            else he invites to the premises. The operator’s vigilance
            must be commensurate with that risk.

            [Id. at 429 (emphasis added).]

      The Court reasoned that the hazardous condition “could have been

caused by (1) carelessness in the manner in which the beans were piled and

displayed; or (2) carelessness of an employee in handling the beans thereafter;

or (3) carelessness of a patron.” Ibid. Finding the defendant’s knowledge

                                       16
relevant only to (3) -- the patron’s carelessness -- the Wollerman Court

explained that, “since the patron’s carelessness is to be anticipated in this self-

service operation,” the defendant could be “liable, even without notice of the

bean’s presence on the floor.” Ibid. Specifically, the Court held that the

plaintiff was entitled to an inference of negligence, and that the defendant was

permitted to rebut that inference with evidence of due care. Id. at 430.

       More recently, and of particular relevance here, this Court applied the

mode of operation rule where a plaintiff slipped and fell on loose grapes near

the checkout lanes of a supermarket. Nisivoccia, 175 N.J. at 561. The trial

court and Appellate Division had held that the mode of operation rule did not

apply, reasoning that the accident did not occur in the “produce aisle, nor did it

occur close enough to the checkout cashier to have constituted part of the self -

service operation.” Id. at 562-63. This Court reversed. We found that “the

dangerous condition caused by stray grapes in the entry area of the checkout

lanes was a foreseeable risk posed by the store’s mode of operation.” Id. at

566.

       After explaining that any location in the store where customers handle

“loose items during the process of selection and bagging from an open display

obviously is a self-service area,” we then turned our focus to the way the

grapes were packaged. Id. at 565. In Nisivoccia, the defendant packaged

                                        17
grapes in “open-top, vented plastic bags that permitted spillage.” Id. at 561.

Because of the nature of the packaging, we concluded that grapes “could easily

have fallen out when accidentally tipped or upended in a shopping cart,”

making it foreseeable “that loose grapes would fall to the ground near the

checkout area, creating a dangerous condition for an unsuspecting customer

walking in that area.” Id. at 565. In applying the mode of operation rule to the

facts of Nisivoccia, we emphasized that a supermarket’s mode of operation

“includes the customer’s necessary handling of goods . . . , an employee’s

handling of goods, . . . and the characteristics of the goods themselves and the

way in which they are packaged.” Id. at 566.

      Most recently, in 2015, we analyzed the mode of operation rule where

the plaintiff slipped and fell on a wet, greasy floor in a Kentucky Fried

Chicken restaurant. Prioleau, 223 N.J. at 251. The plaintiff argued that the

rule applied because she either slipped on oil and grease that employees

tracked in from the kitchen, or water from patrons tracking in rainwater. Id. at

264. The trial court gave the jury a mode of operation instruction resulting in

a damages award in favor of the plaintiff. Id. at 253. The Appellate Division

reversed, and we affirmed its judgment, holding that the rule did not apply.

      We reasoned in Prioleau that the plaintiff was not “engaged in . . . any

self-service activity, such as filling a beverage cup” or “selecting items from a

                                       18
condiment tray.” Id. at 251. The wet floor resulted from either kitchen grease

or customers tracking in rainwater -- both “unrelated to any self-service

component of defendant’s business.” Id. at 264-65. Accordingly, we deemed

the case an “ordinary premises liability negligence claim.” Id. at 265. We

remanded for a new trial, concluding that the court’s decision to give the mode

of operation jury instruction was reversible error because “the jury could have

come to a different result had it been correctly instructed.” Id. at 266-67

(quoting Viscik v. Fowler Equip. Co., 173 N.J. 1, 18 (2002)).

      In rendering our decision, we reached several seminal conclusions

regarding our mode of operation jurisprudence. First, we reaffirmed that the

rule is limited to the self-service setting, where customers are independently

handling merchandise without the assistance of employees. Id. at 262. A self-

service setting includes customers coming into “direct contact with product

displays, shelving, packaging, and other aspects of [a] facility that may present

a risk.” Ibid. We stated that the rule was “a special application of

foreseeability principles in recognition of the extraordinary risks that arise

when a defendant chooses a customer self-service business model” and thus

“permits its customers to handle products and equipment, unsupervised by

employees.” Ibid.




                                        19
      Next, we concluded that the mode of operation rule applies in all “areas

affected by the business’s self-service operations” -- not just the precise

location of the self-service setting, but rather wherever “there is a nexus

between self-service components of the defendant’s business and a risk of

injury in the area where the accident occurred.” Ibid. (emphasis added). We

also held that the mode of operation rule applies whether the injury resulted

from employee handling, customer negligence, or the “inherent qualities of the

merchandise itself.” Id. at 263. Finally, we clarified that the mode of

operation rule creates a presumption of negligence, excusing the plaintiff from

having to show notice and shifting the burden to the defendant to show it

exercised due care. Ibid.

                                        C.

      Applying the principles distilled from those cases to the present appeal,

we find that the mode of operation rule does not apply to the sale of grapes in

closed clamshell containers.

      As a preliminary matter, Sam’s Club acknowledges that it sells many

products in a self-service manner, and that customers are permitted to pick up

and handle the grape containers without employee supervision. Furthermore,

because plaintiff fell in the “main aisle” of the store, “halfway past” the fruit

and vegetable aisle, there was geographical proximity to the self-service sale

                                        20
of grape containers. Thus, the first and second elements of the mode of

operation rule -- the self-service nature of the business and geographical

proximity -- are not at issue. Sam’s Club asserts only that the third element is

not satisfied -- a reasonable factual nexus between the self-service activity and

the dangerous condition causing plaintiff’s injury. In analyzing this third

element, we must consider whether the packaging of grapes in closed

clamshell containers makes it reasonably foreseeable that grapes will drop on

the floor. Prioleau, 223 N.J. at 262.

      In this case, Sam’s Club permitted only the self-service sale of pre-

packaged sealed grape containers, not grapes, on the display. Unlike the facts

of Bozza, where customers were permitted to carry food and beverage items

without lids, tops, or trays around a self-service cafeteria, 42 N.J. at 358, or

Nisivoccia, where customers handled grapes packaged in open-top, vented

plastic bags, “a dangerous condition for an unsuspecting customer walking in

that area,” 175 N.J. at 565, customers at Sam’s Club were not intended to

handle the grapes or package the grapes themselves. They were intended only

to handle the closed grape containers.

      Further, in applying the third element to the present appeal, we find it

compelling that Sam’s Club elected not to sell grapes in open-top, vented

plastic bags -- a method we decided creates a reasonably foreseeable risk that

                                         21
grapes will fall to the ground. Ibid.; see also Wollerman, 47 N.J. 426

(applying the mode of operation rule to the sale of string beans in open bins).

Customers and Sam’s Club employees were not intended to handle the grapes,

and the grapes were packaged and sold in sealed clamshell containers secured

by tape -- a method that posed virtually no chance of spillage during ordinary,

permissible customer handling. Therefore, we find no nexus between

plaintiff’s fall on grapes and Sam’s Club’s self-service sale of grape

containers.

      Our dissenting colleagues, relying on a 1957 Appellate Division opinion

applying the concept of res ipsa loquitor where the plaintiff was injured by a

soda can, Francois v. American Stores Co., 46 N.J. Super 394, suggest that we

expand the mode of operation rule. We will not do so. The mode of operation

rule “is a very limited exception to the traditional rules of business premises

liability.” Carroll v. New Jersey Transit, 366 N.J. Super. 380, 389 (App. Div.

2004).

      Lastly, we find unpersuasive plaintiff’s argument that Sam’s Club knew

its customers occasionally opened the grape containers in store. Sam’s Club

sold grapes in secure packaging that posed no foreseeable risk that grapes

would end up on the floor. Additionally, Crumm testified that Sam’s Club did

not permit customers to open the containers in store, and that doing so was

                                       22
tampering with the product. Accordingly, we hold that the mode of operation

rule does not apply to the sale of grapes in closed clamshell containers.

                                       V.

      For the reasons expressed, the judgment of the Appellate Division is

affirmed.



      CHIEF JUSTICE RABNER and JUSTICES PATTERSON and PIERRE-
LOUIS join in JUSTICE SOLOMON’s opinion. JUSTICE ALBIN filed a
dissent, in which JUDGE FUENTES (temporarily assigned) joins.




                                       23
                                  Aleice Jeter,

                              Plaintiff-Appellant,

                                       v.

                                  Sam’s Club,

                            Defendant-Respondent,

                                      and

                         Linden Route One Associates,

                                   Defendant.


                         JUSTICE ALBIN, dissenting.


      Tort law is based on certain simple principles, equally applicable to self-

service businesses that invite the public onto their premises. Business owners

owe a duty of reasonable care to provide a safe environment to the customers

who shop in their stores, Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563

(2003) (citing Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 433 (1993)),

and, when they fail to do so, must bear the financial costs for those injured due

to their negligence, see Hopkins, 132 N.J. at 446-47. For more than fifty

years, the mode-of-operation rule has advanced those basic tort principles by

shifting to owners of self-service stores the burden of showing that they took

reasonable safety measures when customers or employees created a dangerous
condition for unwary and vulnerable patrons. See, e.g., Prioleau v. Ky. Fried

Chicken, Inc., 223 N.J. 245, 248-49 (2015).

      The majority opinion undermines this Court’s progressive premises-

liability jurisprudence and the effectiveness of the mode-of-operation rule in

self-service stores -- and will lead to less safe conditions, more preventable

accidents, and an increased number of blameless victims who will go

uncompensated for their injuries.

      In this case, Aleice Jeter, a fifty-six-year-old woman shopping in Sam’s

Club, slipped on loose grapes on the store’s floor, suffering serious bodily

injuries. The presence of those loose grapes on the floor was no mystery.

Sam’s Club, a self-service store, sold grapes in containers that it knew

customers opened for the purpose of tasting the goods. Sam’s Club admitted

that it “wasn’t uncommon” for customers to do so. Knowing that customers

were opening its grape containers, it was reasonably foreseeable to Sam’s Club

that some number of loose grapes would fall to the floor.

      Under the mode-of-operation rule, because Sam’s Club knew that its

customers were handling its grape containers in a way that created foreseeable

dangers to other patrons, the burden of production should have shifted to

Sam’s Club to show that it took reasonable measures to mitigate foreseeable

dangers and avert preventable accidents. Such reasonable measures might

                                        2
simply be routinely checking the produce aisles for loose grapes or posting

warning signs. Or Sam’s Club could argue that the secure nature of the

packaging, without more, was a reasonable safety measure.

      Whether a self-service store acted reasonably in light of the known or

foreseeable dangers will typically be a matter for a jury’s determination. The

majority has abandoned that common-sense application of the mode-of-

operation rule and imposed on Jeter the burden of showing that Sam’s Club

had actual or constructive knowledge of whether or where the grapes fell and

how long they remained on the floor. That impossible burden, understandably,

Jeter could not meet and led to the dismissal of her case.

      This regressive development in our mode-of-operation case law has been

rejected by other jurisdictions and will come at a high cost -- it will encourage

laxer safety standards, and victims of preventable accidents will go

uncompensated.

      I therefore respectfully dissent.

                                          I.

                                          A.

      Store owners owe “a duty of reasonable or due care to provide a safe

environment for” their customers. Nisivoccia, 175 N.J. at 563 (citing Hopkins,

132 N.J. at 443). That duty requires store owners not only “to discover and

                                          3
eliminate dangerous conditions” on their premises, but also “to avoid creating

conditions that would render the premises unsafe.” Ibid. (citing O’Shea v. K.

Mart Corp., 304 N.J. Super. 489, 492-93 (App. Div. 1997)). Those general

principles of premises liability apply with even greater force to self-service

establishments where the customers’ handling of products, “unsupervised by

employees, increases the risk that a dangerous condition will go undetected

and that patrons will be injured.” Model Jury Charges (Civil), 5.20F, “Duty

Owed -- Condition of Premises” (rev. Sept. 2021); Prioleau, 223 N.J. at 262.

      Our jurisprudence recognizes that, in the self-service setting, customers

may carelessly handle products, such as grapes, Nisivoccia, 175 N.J. at 565,

green beans, Wollerman v. Grand Union Stores, Inc., 47 N.J. 426, 429 (1966),

a cheesecake sample, Walker v. Costco Wholesale Warehouse, 445 N.J. Super.

111, 126 (App. Div. 2016), or a soft drink, Bozza v. Vornado, Inc., 42 N.J.

355, 361 (1964). When customers handle products in such a manner, it is

reasonably foreseeable that there will be spillage on the floor, creating hazards

to other unsuspecting patrons. See Nisivoccia, 175 N.J. at 565. Store owners

have superior knowledge of the dangers that may arise in their self-service

settings and the ability to minimize those dangers to their customers. See

Wollerman, 47 N.J. at 429 (citing Kahalili v. Rosecliff Realty, Inc., 26 N.J.

595, 606 (1958)).

                                        4
      To encourage store owners to maintain a safe environment within a self-

service setting and to ensure just compensation to customers injured when

foreseeable but preventable accidents occur, this Court developed the mode-of-

operation rule. That rule creates a burden-shifting paradigm. If a plaintiff

who is injured as the result of a store’s self-service operations can satisfy the

three prongs of the mode-of-operation rule, “then the plaintiff is relieved of the

burden of proving that the defendant had actual or constructive knowledge of

the particular dangerous condition,” and the burden of production is shifted to

the defendant to show “that it did all that a reasonably prudent business would

do in the light of the risk of injury that the self-service operation presented.”

Model Jury Charges (Civil), 5.20F; see also Prioleau, 223 N.J. at 263;

Nisivoccia, 175 N.J. at 563-64; Wollerman, 47 N.J. at 429-30; Bozza, 42 N.J.

at 360.

      To secure the burden-shift of the mode-of-operation rule, the plaintiff

must show that (1) the accident occurred in a self-service store; (2) the

“accident occurred in an area affected by the business’s self-service

operations”; and (3) a reasonable factual connection existed “between the

defendant’s self-service activity and the dangerous condition allegedly

producing the plaintiff’s injury.” See Model Jury Charges (Civil), 5.20F; see

also Prioleau, 223 N.J. at 262-63; Nisivoccia, 175 N.J. at 564-65; Wollerman,

                                         5
47 N.J. at 429; Bozza, 42 N.J. at 360. The burden-shift typically will allow the

plaintiff to withstand summary judgment and leave the jury as the ultimate

arbiter of the facts. See, e.g., O’Shea, 304 N.J. Super. at 494-95.

      In this case, the majority accepts that Jeter has established that Sam’s

Club is a self-service store and that Jeter’s accident happened in an area

related to the store’s self-service operations -- prongs one and two. Ante at

___ (slip op. at 20-21). The case turns on prong three. The majority claims

that Jeter has not proven a reasonable factual connection between Sam’s

Club’s self-service operations (the selling of grapes in clam-shell containers)

and the dangerous condition that caused Jeter’s injury (the grapes on the floor

that resulted from customers opening the containers). Ante at ___ (slip op. at

21-22).

      The majority takes the crabbed view that because Sam’s Club opted to

sell the grapes in sealed containers, the mode-of-operation rule does not apply.

The majority holds to that view, regardless of the fact that Sam’s Club knew

that customers often opened those containers, and ignores that the foreseeable

result was that grapes would fall to the floor causing hazards and injuries like

those suffered by Jeter. See ante at ___ (slip op. at 21-22). That view,

however, cannot be reconciled with the application of the mode-of-operation

rule in a wide array of cases over sixty years. See, e.g., Nisivoccia, 175 N.J. at

                                        6
565-66 (grapes falling from “open and air-vented bags”); Wollerman, 47 N.J.

at 428-29 (green beans spilling “from open bins”); Bozza, 42 N.J. at 358, 361

(soft drinks spilling from lidless cup in cafeteria); Walker, 445 N.J. Super. at

126 (free cheesecake sample falling on wholesale store floor); Francois v. Am.

Stores Co., 46 N.J. Super. 394, 396-97, 399 (App. Div. 1957) (canned goods

toppling from shelf).

      That an item is sealed does not render the mode-of-operation rule

inapplicable. In a self-service store, a customer’s pulling out an article from a

pile of cans and carelessly reinserting it will trigger the burden-shift when the

cans come tumbling down on another customer. Francois, 46 N.J. Super. at

398.1 That is so because the store owner running a self-service operation is

“under a duty to take reasonable measures to guard against injuries to

customers due to such fallings of stacked merchandise as may result from

these actions of other customers.” Ibid.



1
  Francois, which is cited approvingly by Wollerman (a mode-of-operation
case), relied on the burden-shifting doctrine of res ipsa loquitor, which served
as the jurisprudential model for the mode-of-operation doctrine that we know
today. See Wollerman, 47 N.J. at 429 (stating that because “the fair
probability is that [the] defendant [store] did less than its duty demanded,”
“[i]t is just, therefore, to place ‘the onus of producing evidence upon the party
who is possessed of superior knowledge or opportunity for explanation of the
causative circumstances’” (quoting Kahalili, 26 N.J. at 606 (res ipsa case), and
citing Bornstein v. Metro. Bottling Co., 26 N.J. 263, 269 (1958) (res ipsa
case)).
                                           7
      Like this case, Nisivoccia involved a customer who was injured when

she slipped on a loose grape on a supermarket floor. 175 N.J. at 561. In

Nisivoccia, Shop-Rite sold grapes in open-vented bags that customers picked

up in the produce department. Id. at 561-62. The store manager admitted that

loose grapes might fall on the store floor when handled by customers or

employees. Id. at 562. The plaintiff fell after she slipped on a loose grape at

the supermarket checkout aisle. Id. at 561. The mode-of-operation rule

applied, we explained, because it was foreseeable that customers, whether in

the produce aisle or at the checkout counter, would drop some of those grapes

and expose fellow customers to the risk of injuring themselves. Id. at 565.

      For purposes of the mode-of-operation rule, it should make no difference

whether a self-service store sells grapes in open-vented bags or in sealed

containers, when management knows those containers are readily opened by

customers, leading to spillage. Customers face the same hazards and the same

injuries from slipping on grapes whether from open-vented bags carelessly

handled or sealed containers carelessly opened by customers. Stores, like

Sam’s Club, have the ability to minimize the risks to which their customers are

exposed by taking common-sense precautions.

      Other states have applied the mode-of-operation rule to instances in

which customers were harmed by slipping on substances that came from sealed

                                        8
packages. In Sheehan v. Roche Bros. Supermarkets, Inc., the plaintiff-

customer slipped on a grape near the service desk in the defendant’s self-

service store and suffered serious injuries, which resulted in several weeks of

hospitalization and additional weeks in a rehabilitation facility. 863 N.E.2d

1276, 1279 (Mass. 2007). The defendant sold grapes “in individually sealed

bags, easily opened by the hand, and placed in a wicker basket.” Id. at 1280

(emphasis added).

      The Massachusetts Supreme Judicial Court held that “if a plaintiff

proves that an unsafe condition on an owner’s premises exists that was

reasonably foreseeable, resulting from an owner’s self-service business or

mode of operation, and the plaintiff slips as a result of the unsafe condition,

the plaintiff will satisfy the notice requirement.” Id. at 1286. The

Massachusetts high court found “persuasive” our Court’s reasoning in

Wollerman that when a plaintiff-customer is injured on the premises of a self-

service store, “it is ‘unjust to saddle the plaintiff with the burden of isolating

the precise failure’ that caused an injury, particularly where a plaintiff’s injury

results from a foreseeable risk of harm stemming from an owner’s mode of

operation.” Id. at 1284 (quoting Wollerman, 47 N.J. at 430). Guided by its

mode-of-operation approach, the Massachusetts Supreme Judicial Court

concluded that “the [supermarket] had notice of the inherent risks associated

                                         9
with its chosen mode of operation” and denied summary judgment in its favor.

Id. at 1287.

      In Chiara v. Fry’s Food Stores of Arizona, Inc., the plaintiff-customer

“slipped on some creme rinse” that apparently spilled when a sealed bottle was

opened in the defendant’s self-service store. 733 P.2d 283, 284 (Ariz. 1987).

The Arizona Supreme Court applied the mode-of-operation rule and held that

it was a question for the jury to determine whether the defendant “could have

anticipated that sealed bottles regularly were opened and spilled” in the store.

Id. at 286. The Arizona high court noted that “[a] person injured in a

supermarket fall will rarely be able to trace the origins of the accident” and

cited favorably our decision in Wollerman for the proposition that it is “unjust

to saddle the plaintiff with the burden of isolating the precise failure [which

produced an injury].” Id. at 285 (alteration in original) (quoting Wollerman,

47 N.J. at 430). The Arizona Supreme Court reversed the trial court’s entry of

summary judgment in favor of the store and remanded the matter for a jury

trial. Id. at 287.

      Employing legal principles enunciated by our Court, the Supreme

Judicial Court of Massachusetts and the Arizona Supreme Court have

concluded that the mode-of-operation rule applies even when merchandise is

sealed. That conclusion is faithful to our jurisprudence.

                                        10
                                       II.

      In Aleice Jeter’s case, the mode-of-operation rule should apply. The

burden of production should shift to Sam’s Club. The store knew that it

“wasn’t uncommon” for customers to open the sealed grape containers. Sam’s

Club is in the best position to explain why and how grapes in a sealed

container, opened by customers, wound up on the store’s floor, and what steps

it took to minimize the risks to unsuspecting customers.

      The mode-of-operation rule vindicates tort law’s broader goals. One

purpose of tort law is to compensate victims who are injured by the negligence

of others. See Hopkins, 132 N.J. at 447. Another purpose “is to deter tortious

behavior.” Id. at 448. Imposing liability on a tortfeasor store for allowing a

dangerous condition on its premises has the potential of “fostering reasonable

conduct and creating incentives to minimize risks of harm.” See ibid. (citing

People Express Airlines v. Consol. Rail Corp., 100 N.J. 246, 266 (1985)).

Applying the mode-of-operation rule will induce store owners to periodically

patrol the aisles for the detritus of products that customers are known to open

and provide a safer environment for patrons. See Nisivoccia, 175 N.J. at 563.

      When store owners do not exercise due care, there are personal and

social costs: more accidents causing injuries and suffering to victims, medical

costs, lost work time, lawsuits, and increased insurance premiums. In this

                                       11
case, Jeter slipped on a grape -- an arguably preventable accident if Sam’s

Club exercised due care and periodically checked or swept its floors. As a

result, Jeter suffered herniated cervical and lumbar disks that will cause her to

experience “neck and lower back pain . . . for years to come.”

      The majority opinion lowers the protection for customers of self-service

stores. It does not incentivize stores like Sam’s Club to take simple steps to

prevent the foreseeable consequence of a patron, like Jeter, slipping and

injuring herself on fallen grapes. A common-sense review of our

jurisprudence commands the application of the mode-of-operation rule in this

case. No expansion of the rule is necessary.

      Jeter established the factual connection between Sam’s Club’s self-

service activity and the dangerous condition that led to her injury. The

majority has improvidently affirmed summary judgment in favor of Sam’s

Club. Jeter was entitled to have a jury decide what a “reasonably prudent

business” should have done in light of the risk of injury to customers.

      Accordingly, I respectfully dissent.




                                       12